OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney by the Appellate Division, First Judicial Department, on July 8, 1971.
In this proceeding, the Special Referee found respondent guilty of neglecting his duties and obligations in representing a client and deceiving that client as to settlement of her action; tendering a check to said client as her portion of the alleged settlement, which check was returned for insufficient funds, and failing to reply to said client’s attempts at communication concerning her settlement; neglecting a matter entrusted to him by another client and permitting the Statute of *213Limitations to expire; failing to turn over the file and provide the status of the action to said client; and failing to cooperate with the Nassau County Bar Association Grievance Committee and the petitioner Grievance Committee in their respective investigations of the complaints received against him, which investigations formed the basis of the charges herein.
The petitioner moves to confirm the report of the Special Referee.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the Special Referee. Respondent is guilty of the misconduct indicated above. Petitioner’s motion to confirm the Special Referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we have considered the mitigating circumstances advanced by respondent at the hearing. Accordingly, respondent should be, and hereby is, suspended from the practice of law for a period of three years, effective January 1, 1986.
Mollen, P. J., Mangano, Gibbons, Thompson and Bracken, JJ., concur.